                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

FRANKENMUTH MUTUAL INSURANCE
COMPANY,

                       Plaintiff,

v.                                                           Case No. 19-626 JPG/RJD

CLAWFOOT SUPPLY, LLC, d/b/a Signature
Hardware, WAYNE MILES, and HELEN MILES,

                       Defendants.


                             MEMORANDUM AND ORDER

       In light of Seventh Circuit Court of Appeals admonitions, see Foster v. Hill, 497

F.3d 695, 696-97 (7th Cir. 2007), the Court has undertaken a rigorous initial review of

pleadings to ensure that jurisdiction has been properly pled. See Hertz Corp. v. Friend,

559 U.S. 77, 94 (2010) (noting courts’ “independent obligation to determine whether

subject-matter jurisdiction exists, even when no party challenges it”). The Court has noted

the following defects in the jurisdictional allegations of the Complaint (Doc. 1) filed by

plaintiff Frankenmuth Mutual Insurance Company:

       Failure to allege the citizenship of each member of an unincorporated
       association. To determine if complete diversity exists, the Court must examine the
       citizenship of each member of a partnership, whether limited or general
       members / an unincorporated association/ a limited liability company. See
       Carden v. Arkoma Assocs., 494 U.S. 185, 195-96 (1990); Belleville Catering Co. v.
       Champaign Market Place, LLC, 350 F.3d 691, 692 (7th Cir. 2003) (partnerships and
       limited liability companies are citizens of every state of which any member is a
       citizen); Indiana Gas Co. v. Home Ins. Co., 141 F.3d 314, 316 (7th Cir. 1998). The
       relevant pleading must affirmatively allege the specific states of citizenship of each
       member of the partnership/ association/ limited liability company.

       Plaintiff states Clawfoot Supply LLC is and was at all relevant times a limited

liability company with its principal place of business in Kentucky. This is not enough.

Plaintiffs must allege each member of the LLC and their citizenship.
       The Court hereby ORDERS plaintiff Frankenmuth Mutual Insurance Company

shall have up to and including July 25, 2019 to amend the faulty pleading to correct the

jurisdictional defect. See 28 U.S.C. § 1653. Failure to cure the noted defect will result in

dismissal of this case for lack of subject matter jurisdiction. Amendment of the faulty

pleading to reflect an adequate basis for subject matter jurisdiction will satisfy this order.

Plaintiffs are directed to consult Local Rule 15.1 regarding amended pleadings and need

not seek leave of Court to file such amended pleading.

IT IS SO ORDERED.
DATED: July 11, 2019

                                               s/J. Phil Gilbert
                                               J. PHIL GILBERT
                                               DISTRICT JUDGE
